         Case 1:20-cv-00088-SPW Document 13 Filed 01/25/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION




  DANIEL J. COLYIN,
                                                   CV 20-88-BLG-SPW
                         Plaintiff,

  vs.                                               ORDER ADOPTING
                                                    MAGISTRATE'S FINDINGS
  GENESIS CARD SERVICES,                            AND RECOMMENDATIONS


                         Defendants,



        The United States Magistrate Judge filed Findings and Recommendations on

January 7,2021. (Doc. 12.) The Magistrate recommended that Plaintiffs action be

dismissed. (Id. at 3).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate's Findings and

Recommendations. Federal Rule of Civil Procedure 6(d) extends that period by 3

days when a party is served by mail. No objections were filed. When neither party

objects, this Court reviews the Magistrate's Findings and Recommendations for

clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309,1313(9th Cir. 1981). Clear error exists ifthe Court is left with a "definite and

firm conviction that a mistake has been committed." United States v. Syrax, 235

F.3d 422, 427(9th Cir. 2000).

                                         1
Case 1:20-cv-00088-SPW Document 13 Filed 01/25/21 Page 2 of 2
